Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT AND LIMITED WAIVER (this “Amendment”) dated
as of August 29, 2005 among GREATER BAY BANCORP, a California corporation (the
“Borrower”), the banks, financial institutions and other institutional lenders
parties to the Credit Agreement referred to below (collectively, the “Lenders”)
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as agent (the “Agent”) for the
Lenders.

 

PRELIMINARY STATEMENTS:

 

(1) The Borrower, the Lenders and the Agent have entered into a Credit Agreement
dated as of March 14, 2005 (the “Credit Agreement”). Capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement.

 

(2) The Borrower and the Lenders have agreed to amend the Credit Agreement as
hereinafter set forth.

 

SECTION 1. Amendment to Credit Agreement. Section 5.02(d) of the Credit
Agreement is, effective as of the date hereof and subject to the satisfaction of
the conditions precedent set forth in Section 3, hereby amended (i) by replacing
“; and” at the end of sub-section (vi) with “;”, (ii) by replacing “,” at the
end of sub-section (vii) with “; and”, and (iii) by inserting immediately after
sub-section (vii) thereof a new sub-section (viii) to read in full as follows:

 

“(viii) (A) Any Investment by the Borrower and its Subsidiaries that is
permissible for national banks pursuant to 12 CFR Chapter 1, Part 1, (B) any
Investment in the form of loans or other extensions of credit made in the
ordinary course of the business of the Borrower and its Subsidiaries, and (C)
any Investments not otherwise permitted under this Section 5.02(d) in an
aggregate amount not to exceed $50,000,000, provided that, with respect to each
Investment made pursuant to this clause (C): (1) such Investment shall not
entail the assumption of any contingent liabilities that could reasonably be
expected to be material to the business, financial condition, operations or
prospects of the Borrower and its Subsidiaries, taken as a whole (as determined
in good faith by the appropriate officer(s) of the Borrower exercising authority
to approve of the relevant type of Investment); and (2) any determination of the
amount of such Investment shall include all cash and noncash consideration
(including, without limitation, the fair market value of all Equity Interests
issued or transferred to the sellers of such investment, all indemnities,
earnouts and other contingent payment obligations to, and the aggregate amounts
paid or to be paid under noncompete, consulting and other affiliated agreements
with, the sellers of such investment, all write-downs of property and assets and
reserves for liabilities with respect thereto and all assumptions of debt,
liabilities and other obligations in connection therewith) paid by or on behalf
of the Borrower and its Subsidiaries in connection with such Investment.”

 

SECTION 2. Limited Waiver. (a) Subject to the terms and conditions set forth
herein and in reliance on the representations and warranties of the Borrower
herein contained, the Lenders hereby waive any default arising under Section
5.02(d) of the Credit Agreement prior to the date hereof as a consequence of
Investments made by the Borrower or any of its Subsidiaries that would be
permitted by Section 5.02(d) of the Credit Agreement after giving effect to this
Amendment.



--------------------------------------------------------------------------------

(b) Without limiting the generality of the provisions of Section 8.01 of the
Credit Agreement, the waiver set forth above shall be limited precisely as
written and relates solely to the noncompliance by the Borrower with the
provisions of Section 5.02(d) of the Credit Agreement in the manner and to the
extent described above, and nothing in this Amendment shall be deemed to:

 

(i) constitute a waiver of compliance by the Borrower with respect to (A)
Section 5.02(d) of the Credit Agreement in any other instance or (B) any other
term, provision or condition of the Credit Agreement or any other instrument or
agreement referred to therein; or

 

(ii) prejudice any right or remedy that the Agent or any Lender may now have or
may have in the future under or in connection with the Credit Agreement or any
other instrument or agreement referred to therein.

 

(c) Except as expressly set forth herein, the terms, provisions and conditions
of the Credit Agreement and the other Loan Documents shall remain in full force
and effect and in all other respects are hereby ratified and confirmed.

 

SECTION 3. Conditions of Effectiveness. This Amendment shall become effective as
of the date first above written (the “Effective Date”) when, and only when, the
Agent shall have received each of the following:

 

(i) Counterparts of this Amendment executed by the Borrower and all of the
Lenders or, as to any of the Lenders, advice satisfactory to the Agent that such
Lender has executed this Amendment;

 

(ii) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Amendment and the matters contemplated hereby, and of
all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Amendment and the matters contemplated
hereby; and

 

(iii) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Amendment and the other documents to be delivered
hereunder and thereunder.

 

This Amendment is subject to the provisions of Section 8.01 of the Credit
Agreement.

 

SECTION 4. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

 

(i) The Borrower and each of its Subsidiaries (i) is duly incorporated or
organized, validly existing and in good standing under the laws of the
jurisdiction of its



--------------------------------------------------------------------------------

incorporation or organization, and is duly licensed or qualified to transact
business in all jurisdictions where the character of the property owned or
leased or the nature of the business transacted by it makes such licensing or
qualification necessary and where failure to be so licensed or qualified would
have a materially adverse impact on its business or properties; (ii) is in
compliance with the requirements of applicable laws and regulations, except for
such noncompliance as would not materially and adversely affect its business or
financial condition; and (iii) has all requisite power and authority to conduct
its business, to own its properties and to execute and deliver, and to perform
all of its obligations under, the Loan Documents.

 

(ii) The execution, delivery and performance by the Borrower of this Amendment
and the transactions contemplated hereby have been duly authorized by all
necessary corporate action and do not and will not (i) require any consent or
approval of the stockholders of the Borrower, or any authorization, consent or
approval by any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, except such as have already been obtained,
(ii) violate any provision of any law, rule or regulation (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System) or of any order, writ, injunction or decree presently in effect having
applicability to the Borrower or any of its Subsidiaries or of the Articles of
Incorporation or Articles of Association, as the case may be, or Bylaws of the
Borrower or any of its Subsidiaries, (iii) result in a breach of or constitute a
default under any indenture or loan or credit agreement or any other material
agreement, lease or instrument to which the Borrower or any of its Subsidiaries
is a party or by which it or its properties may be bound or affected, or (iv)
result in, or require, the creation or imposition of any Lien or other charge or
encumbrance of any nature upon or with respect to any of the properties now
owned or hereafter acquired by the Borrower or any of its Subsidiaries. The
Borrower is not in violation of any such indenture or loan or credit agreement
or any other material agreement, lease or instrument the violation or breach of
which would be reasonably likely to have a Material Adverse Effect.

 

(iii) This Amendment, the Credit Agreement, as amended hereby, and the other
Loan Documents constitute, the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms, subject to any applicable bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar law affecting creditors’ rights generally, and general
principles of equity.



--------------------------------------------------------------------------------

SECTION 5. Reference to and Effect on the Credit Agreement and the Loan
Documents. (a) On and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

 

(b) The Credit Agreement, as specifically amended by this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed.

 

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement.

 

SECTION 6. Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the Agent)
in accordance with the terms of Section 8.04 of the Credit Agreement.

 

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

SECTION 8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of California.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

GREATER BAY BANCORP By:  

/s/ James S. Westfall

--------------------------------------------------------------------------------

Title:   Chief Financial Officer By:  

/s/ Kamran Husain

--------------------------------------------------------------------------------

Title:   Senior Vice President – Controller WELLS FARGO BANK,     NATIONAL
ASSOCIATION,     as Agent and as Lender By:  

/s/ Robert McFadden

--------------------------------------------------------------------------------

Title:   Vice President U.S. BANK NATIONAL ASSOCIATION     as Lender By:  

/s/ Jon B. Beggs

--------------------------------------------------------------------------------

Title:   Vice President BANK OF AMERICA, N.A.,     as Lender By:  

/s/ Mary P. Riggins

--------------------------------------------------------------------------------

Title:   Senior Vice President